DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract has less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-39, 43, 44, 47, 53, 54, 58, and 59  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribeiro (U.S. Pub. No. 2017/0364167).
As to claim 37, Ribeiro teaches a device (100) comprising: an actuator unit (135) comprising a piezoelectric actuator ([0032], lines 8-9), wherein the device is a pen-shaped input and/or output device (the device 100 is a stylus and has an optional transmitter 140 that can be an electrostatic transmitter to communicate signals, [0036], lines 1-8).
As to claim 38, Ribeiro teaches a first electronics circuit (circuit comprising of elements 115, 120, 130, 125, and 140) configured to apply a voltage to the piezoelectric actuator ([0033], lines 8-11).
As to claim 39, Ribeiro teaches a profile is stored in the first electronics circuit (the memory of the first electronics circuit is storing data defining one or more patterns for textile feedback, [0078], lines 6-16), and wherein the first electronics circuit is configured to activate the piezoelectric actuator such that the pen-shaped input and/or output device generates a signal that creates a haptic impression of the stored profile (the processor 115 can recall a pattern from the memory and drive the actuator 135 in accordance with that patterns that is saved in the memory so as to more closely simulate the experience of actually writing on a paper, [0078], lines 15-20).
As to claim 43, Ribeiro teaches a sensing element (110) connected to the actuator unit (sensing element 110 is connected to the actuator 135, Fig. 2, [0031], lines 1-2).
As to claim 44, Ribeiro teaches the actuator unit (135) has a mechanical amplification element (transimpedance amplifier) which is attached to the piezoelectric actuator (the transimpedance amplifier is connected indirectly to the actuator 135, [0031], lines 7-19).
As to claim 47, Ribeiro teaches a tilt sensor and/or a distance sensor and/or a speed sensor and/or an acceleration sensor (the sensor 110 communicates signals to the computer 155 such as tilt angle or velocity, [0036], lines 1-8).
	As to claim 53, Ribeiro teaches the device (100) has no other sensor in addition to the piezoelectric actuator, or wherein the device has a maximum of two other sensors in addition to the piezoelectric actuator (the actuator has an electrostatic sensor to detect capacitively coupled current from signals driving row and column electrodes, [0023], and the stylus uses a force or pressure sensor to detect bumps, [0025]).
As to claim 54, Ribeiro teaches the piezoelectric actuator is a pressure sensor (the stylus uses a force or pressure sensor to detect bumps, [0025]).
As to claim 58, Ribeiro teaches a method for generating a haptic signal (control signal to change the power spectral; density at which the actuator vibrates as a function of velocity, [0153], lines 1-5) with a pen-shaped input and/or output device (the device 100 is a stylus and has an optional transmitter 140 that can be an electrostatic transmitter to communicate signals, [0036], lines 1-8) having an actuator unit (135) comprising a piezoelectric actuator ([0032], lines 8-9), the method comprising: applying, by a first electronics circuit (circuit comprising of elements 115, 120, 130, 125, and 140), a voltage to the piezoelectric actuator ([0033], lines 8-11) by thereby stimulating the piezoelectric actuator into vibration via which the haptic signal is generated (the operating instructions in the memory cause the processor to provide the control signal to change the power spectral density at which the actuator vibrates as a function of velocity, [0153], lines 1-5).
As to claim 59, Ribeiro teaches applying the voltage to the piezoelectric actuator ([0153], lines 1-5) comprises applying the voltage such that the vibration of the piezoelectric actuator generates a signal (the voltage being applied to the actuator to change the power spectral density at which the actuator vibrates) which creates a haptic impression of a surface (when the stylus is dragged across the surface a pulse is generated in order to measure the velocity of the stylus and this information can be used by the processor to simply turn the actuator on or off to vary the tactile feedback, [0061], lines 1-15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Poupyrev (U.S. Pub. No. 2003/0174121).
As to claim 45, Ribeiro teaches the stylus device of claim 37,
Ribeiro does not teach a mechanical amplification,
Poupyrev teaches the mechanical amplification element (haptic device shown in Fig. 4, lower layer) is configured to deform in a first direction as a result of a change in an extension of the piezoelectric actuator (the mechanical amplification element is deformed in a first direction, which is a horizontal direction as the lower layer expands) such that a sub-region of the mechanical amplification element is moved relative to the piezoelectric actuator (the top layer of the mechanical amplification element, which is the lower level is moved relative to the bottom layer) in a second direction (the top layer is moved in a vertical direction), the second direction being perpendicular to the first direction (therefore the top layer is moved in a direction perpendicular to the first direction of expanding in horizontal direction).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the mechanical amplification element of Poupyrev to the stylus device of Ribeiro because to provide an apparatus that can present more effective tactile feedback through user interactions, [0025], lines 1-3.
Claim(s) 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Kang (U.S. Pub. No. 2015/0212109).
As to claim 46, Ribeiro teaches the stylus device of claim 37,
Ribeiro does not teach a d31 effect.
Kang teaches the piezoelectric actuator (actuator shown in fig. 2B) is configured to generate a vibration caused by a change in length by using a d31 effect (d31 effect is the same as electric field being applied and when an electric field is applied ot the electrode in which the first electrode 112a and the second electrode 112b of the piezoelectric actuator are connected to each other the first piezoelectric material expands and the other material contracts, [0066], or wherein the piezoelectric actuator is configured to generate a vibration caused by a change in length by a d33 effect (the above mentioned criteria is selected),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the electric field of Kang to the piezoelectric actuator of Ribeiro because to contract and expand the layers and move the layers, [0066], lines 8-12.

Claim(s) 48 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Kuchenbecker (U.S. Pub. No. 2012/0026180).
As to claim 48, Ribeiro teaches the stylus device of claim 37,
Ribeiro does not teach the speed sensor is taken into account when activating the actuator,
Kuchenbecker teaches an angle measured by the tilt sensor is taken into account when activating the actuator unit and/or when evaluating a voltage generated at the actuator unit, and/or wherein a speed measured (measured force experienced by the tool and an estimated contact speed based on the measured speed of the tool, [0008], lines 4-7) by the speed sensor (120) is taken into account when activating the actuator unit and/or when evaluating a voltage generated on the actuator unit (taking into account activating an actuator, [0008], lines 7-10), and/or wherein an acceleration detected by the acceleration sensor is taken into account when activating the actuator unit and/or when evaluating a voltage generated on the actuator unit.
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the sensor of Kuchenbecker to the stylus device of Ribeiro because to capture and recreate the feel of surfaces, [0006], lines 1-3.

Claim(s) 49-51, 66, 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Zhang (U.S. Pub. No. 2020/0064933).
As to claim 49, Ribeiro teaches the stylus device of claim 37,
Ribeiro does not teach a control signal,
Zhang teaches the pen-shaped input and/or output device (200) is configured to detect a control signal (start signal, [0146], lines 7-12).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the control signal of Zhang to the stylus device of Ribeiro because to provide a mobile device capable of remotely controlling an application being executed on the mobile device by using a stylus pen, [0005], lines 1-3.
As to claim 50, Ribeiro teaches the stylus device of claim 37,
Ribeiro does not teach a control signal,
Zhang teaches the pen-shaped input and/or output device (200) is configured to detect the control signal (start signal) on basis of sensor information using suitable algorithms (the algorithm of following the steps of the sensing unit may transmit a detected signal to the controller then the controller may transmit a second start signal to the communication unit and the communication unit may start Bluetooth communication of the stylus pen, [0150]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the control signal of Zhang to the stylus device of Ribeiro because to provide a mobile device capable of remotely controlling an application being executed on the mobile device by using a stylus pen, [0005], lines 1-3.
As to claim 51, Ribeiro teaches the stylus device of claim 37,
Ribeiro does not teach a start signal,
Zhang teaches the pen-shaped input and/or output device is configured to detect a start signal (start signal, [0146], lines 7-12), and wherein the actuator unit is configured to be activated only after detection of the start signal (the algorithm of following the steps of the sensing unit may transmit a detected signal to the controller then the controller may transmit a second start signal to the communication unit and the communication unit may start Bluetooth communication of the stylus pen, [0150]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the control signal of Zhang to the stylus device of Ribeiro because to provide a mobile device capable of remotely controlling an application being executed on the mobile device by using a stylus pen, [0005], lines 1-3.

As to claim 66, Ribeiro teaches the stylus device of claim 58,
Ribeiro does not teach a control signal,
Zhang teaches detecting a control signal by the pen-shaped input and/or output device (200, start signal, [0146], lines 7-12).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the control signal of Zhang to the stylus device of Ribeiro because to provide a mobile device capable of remotely controlling an application being executed on the mobile device by using a stylus pen, [0005], lines 1-3.

As to claim 70, Ribeiro teaches the stylus device of claim 58,
Ribeiro does not teach a start signal,
Zhang teaches detecting a start signal by the pen-shaped input and/or output device (start signal, [0146], lines 7-12); and activating the actuator unit after detecting the start signal (the algorithm of following the steps of the sensing unit may transmit a detected signal to the controller then the controller may transmit a second start signal to the communication unit and the communication unit may start Bluetooth communication of the stylus pen, [0150]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the control signal of Zhang to the stylus device of Ribeiro because to provide a mobile device capable of remotely controlling an application being executed on the mobile device by using a stylus pen, [0005], lines 1-3.

Claim(s) 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Suzuki (U.S. Pub. No. 2016/0357292).
As to claim 55, Ribeiro teaches the stylus device of claim 37,
Ribeiro does not teach voltage generated in the actuator,
Suzuki teaches the pen-shaped input and/or output device (200a) is configured to detect when the pen-shaped input and/or output device is picked up or held in a hand (pen pressure detected, which is interpreted as the user is holding the pen and pressing the pen down) by a voltage generated in the piezoelectric actuator ([0106], lines 1-12, a code holding unit 2031a outputs to the voltage applying unit 2032a a code corresponding to the pen pressure detected by the pressure force sensor, the voltage applying unit 2032a uses the first pulse of the detection transmission signal Td to select a voltage level corresponding to the code output).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the voltage generated method of Suzuki to the stylus device of Ribeiro because the voltage applying unit may be a plurality of power supply circuits that output the respective voltage levels or a single power supply circuit that can select each voltage level, [0106], lines 17-20.

Claim(s) 57 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Rolion (U.S. Pub. No. 2020/0401239).
As to claim 57, Ribeiro teaches the stylus device of claim 37,
Ribeiro does not teach two piezoelectric actuators,
Rolion teaches the pen-shaped input and/or output device (10) has two piezoelectric actuators ([0012], lines 1-3 and [0083]), each arranged directly below a surface of the pen-shaped input and/or output device (as can be seen in figures 7A-11, the actuators are arranged under the surface of the pen shaped device 10).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the actuator of Rolion to the stylus of Ribeiro because to increase the interactions between the stylus and the touch screen, [0012], lines 2-3.

Claim(s) 63 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Buckley (U.S. Pub. No. 2019/0155895).
As to claim 63, Ribeiro teaches the stylus device of claim 58,
Ribeiro does not teach an augmented reality application,
Buckley teaches using the pen-shaped input and/or output device (178, [0033], lines 1-4) in a virtual reality application or an augmented reality application ([0033], lines 13-17).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the augmented reality application use of the stylus of Buckley to the stylus of Robeiro because to provide pen input without contacting a physical surface, [0033], lines 16-17.
Claim(s) 65 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Lee (U.S. Pub. No. 2014/0085259).
As to claim 65, Ribeiro teaches the stylus device of claim 58,
Ribeiro does not teach an augmented reality application,
Lee teaches detecting a distance from the pen-shaped input and/or output device (10) to a surface by the pen-shaped input and/or output device (190, Fig. 9, [0078], lines 2-8, in step 1010 a hovering of the stylus on the display is determined).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the detecting a distance of a pen on the display of Lee to the stylus of Ribeiro because the controller 110 detects generation of the stylus hover event in response to the second signal having a peak value equal to or larger than a threshold and also detects a stylus input position and/or intensity, [0078], lines 12-16).
Claim(s) 71 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro in view of Zhang in view of Suzuki.
As to claim 71, Ribeiro and Zhang teach the stylus device of claim 70,
Ribeiro and Zhang do not teach voltage generated in the actuator,
Suzuki teaches  the start signal is provided by the pen-shaped input and/or output device when picked up (pen pressure detected, which is interpreted as the user is holding the pen and pressing the pen down, [0106], lines 1-12, a code holding unit 2031a outputs to the voltage applying unit 2032a a code corresponding to the pen pressure detected by the pressure force sensor, the voltage applying unit 2032a uses the first pulse of the detection transmission signal Td to select a voltage level corresponding to the code output), or wherein the start signal is provided by the pen-shaped input and/or output device when approaching a surface, or wherein the start signal is provided by the pen-shaped input and/or output device when tapped against the surface.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the voltage generated method of Suzuki to the stylus device of Ribeiro as modified by Zhang because the voltage applying unit may be a plurality of power supply circuits that output the respective voltage levels or a single power supply circuit that can select each voltage level, [0106], lines 17-20.

Allowable Subject Matter
Claims 40-42, 52, 56, 60-62, 64, 67-69, 72-74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40 is objected to because the prior art references do not teach the piezoelectric actuator is used as a sensor and configured to generate a voltage as a result of an actuation of the pen shaped input device and the device has a second electronic circuit to detect the voltage generated by the piezoelectric actuator and stores a characteristic value for the voltage generated. 
Claim 52 is objected to because the prior art references do not teach determining an acceleration based on voltages recorded by the piezoelectric actuator, therefore a plurality of voltages that are recorded by the piezoelectric actuator is required in order to determine an acceleration. The prior art reference of Mol (U.S. Pub. No. 2013/0055814) teaches the induced voltage is used as a signal representative of the acceleration of the deceleration, and can be used for control of an actuator, but Mol does not teach a plurality of voltages that are recorded by the piezoelectric actuator.
	 Claim 56 is objected to because the prior art references do not teach a playback mode that the piezoelectric actuator is used to generate a haptic signal, wherein the piezoelectric actuator is configured to be operated as a sensor at the same time, and a voltage applied to the piezoelectric actuator is monitored. 
	Claim 60 is objected to because the prior art references do not teach the steps in which a pen moves along a surface then the surface causing the piezoelectric actuator to generate a voltage after that detecting, by a second electronics circuit, the generate voltage; and storing, by the second electronics circuit, a characteristic value for the generated voltage thus storing a profile of the surface in the second electronics circuit.
	Claim 64 is objected to because the prior art references do not teach a tilt angle of the pen being detected wherein a level of the voltage applied to the piezoelectric actuator by the first electronics circuit is adjusted by taking the tilt angle into account and a level of the voltage applied to the piezoelectric actuator by the first electronics circuit is adjusted by taking the speed into account, and/or wherein an acceleration that the pen-shaped input and/or output device undergoes is detected, wherein a level and a frequency of the voltage applied to the piezoelectric actuator by the first electronics circuit is adjusted by taking the acceleration into account.
	Claim 67 is objected to because the prior art references do not teach the control signal is detected by a voltage measured on the piezoelectric actuator exceeding a predefined threshold value and when this limitation is combined with the limitations of claims 58 and 66 it overcomes the prior art references.
	Claim 72 is objected to because the prior art references do not teach determining an acceleration based on the voltage recorded by the piezoelectric actuator. The voltage is the applied voltage to the piezoelectric actuator by thereby stimulating the piezoelectric actuator into vibration as mentioned in claim 58.
	Claim 74 is objected to because the prior art references do not teach using the piezoelectric simultaneously as a sensor and for generating a vibration when combined with the limitations of claim 58. Wherein the term simultaneously is interpreted as the sensing and generating a vibration occur at the exact same time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mol (U.S. Pub. No. 2013/0055814) teaches an arrangement of piezo-sensors in accelerometer.
Brunet (U.S. Pub. No. 2019/0324564) teaches a low power and low frequency data transmission for stylus.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691